Minee, J.:
The record in this case shows that judgment was entered in favor of the defendants September 12, 1890, and on December 8, 1890,’ the plaintiff filed and served its notice of intention to move for a new trial on the ground of insufficiency of the evidence to justify the findings and. decision. On February 9, 1892, notice of appeal from the judgment and order denying a new trial was filed and *498entered. The notice of intention to move for a new trial was not filed or served within the time required by § 3402, Comp. Laws 1888,’ nor was the time for such service extended by the court. The appeal was not taken until after the expiration of one year from the time the judgment was entered. Section 3636, Comp. Laws 1888. The appeal from the order overruling plaintiff’s motion for a new trial Avas not taken until after the expiration of 63 days from the making of such order. Comp. Laws 1888, § 3635. The only exception presented in the record is “the insufficiency of the evidence to justify the findings and decision.” Under our statute this objection cannot be reviewed on appeal unless the appeal is taken within 60 days after the rendition of the judgment. Comp. Laws 1888, § 3635; Hanks v. Matthews, supra, 181, 30 Pac. Rep. 504. These questions have been passed upon by this court in Brough v. Mighell, 6 Utah, 317, 23 Pac. Rep. 673; Childs v. Kincaid (Cal.), 30 Pac. Rep. 525; Hanks v. Matthews, supra 181, 30 Pac. Rep. 504. Also, Fairchild v. Daten, 38 Cal. 286; Irrigation Dist. v. Rathke, 91 Cal. 538, 27 Pac. Rep. 783. In Brough v. Mighell it is held that the court cannot grant additional time beyond 60 days for filing notice of appeal.
The appeal is dismissed with costs.
Zane, C. J., and Baxitoh, J., concurred.